Citation Nr: 1524716	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a separate initial compensable evaluation for service-connected residuals of a partial lateral meniscectomy of the right knee (right knee disability) due to instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

2.  Entitlement to a separate initial compensable evaluation for service-connected status-post patellofemoral syndrome of the left knee (left knee disability) due to instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

3.  Entitlement to a separate initial compensable evaluation for service-connected right knee disability due to dislocation of semi-lunar cartilage under 38 C.F.R. § 4.71a, Diagnostic Code 5258.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was remanded by the Board in April 2013 in order for the RO to obtain additional medical evidence pursuant to a June 2012 Joint Motion for Partial Remand.  The Veteran was unable to attend a scheduled VA examination in July 2013, and the Board remanded this case again in October 2013 for a current evaluation of the Veteran's knees in accordance with the April 2013 remand.  A VA knee evaluation was conducted in March 2014.

In November 2014, the Board granted an initial evaluation of 20 percent for each knee disability from November 6, 2006 through March 23, 2014 and denied initial evaluations in excess of 10 percent for each knee disability prior to November 6, 2006 and beginning March 24, 2014.  

The Veteran appealed this case to the United States Court of Appeals for Veterans Claims (Court), which remanded the issue of entitlement to an initial separate compensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for each knee disability prior to March 24, 2014 and the issue of entitlement to an initial separate compensable disability rating for the right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258 prior to March 24, 2014 back to the Board for additional development in an April 2015 Order, based on an April 2015 Joint Motion For Partial Vacatur and Remand (Joint Motion).  The Court Order did not disturb the grants of initial ratings of 20 percent for each knee from November 6, 2006 through March 23, 2014 and the denials of ratings in excess of 10 percent for each knee beginning March 24, 2014.

The Veteran testified at a December 2007 travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1.  There is no credible evidence of instability of the right knee prior to March 24, 2014.

2.  There is no credible evidence of instability of the left knee prior to March 24, 2014.

3.  There is no evidence of dislocation of semi-lunar cartilage in the right knee, with frequent episodes of "locking", pain, and effusion into the joint prior to March 24, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial compensable evaluation for right knee disability due to instability prior to March 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257 (2014).



2.  The criteria for a separate initial compensable evaluation for left knee disability due to instability prior to March 24, 2014 are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a separate initial compensable evaluation for dislocation of 
semi-lunar cartilage of the right knee prior to March 24, 2014 are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for bilateral knee disability by rating decision in March 2005.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The April 2004 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the April 2004 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For purposes of this appeal, pertinent VA evaluations of the Veteran's service-connected knees were obtained in November 2006 and August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including as his December 2007 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2007 hearing, the Veteran's representative, Disabled American Veterans, and the undersigned VLJ asked the Veteran questions about his knee disabilities.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims currently on appeal, and additional development was requested as a result of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

As noted above, the Board granted an initial evaluation of 20 percent for each knee disability from November 6, 2006 through March 23, 2014 and denied initial evaluations in excess of 10 percent for each knee disability prior to November 6, 2006 and beginning March 24, 2014.  These ratings are based on limitation of motion of the knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).

According to the Joint Motion, the Board failed to adequately address the issues of entitlement to separate disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for service-connected bilateral knee disorder or under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for the right knee during the period prior to March 24, 2014.  

Service connection for disability of each knee was initially granted by rating decision in March 2005, and an initial noncompensable evaluation was assigned for each knee effective January 23, 2004 under Diagnostic Codes 5099-5024.  The Veteran timely appealed the assigned ratings.  A June 2011 rating decision granted a 10 percent rating for right knee disability effective August 18, 2010.  A November 2011 rating decision granted a 10 percent rating for left knee disability effective January 23, 2004 and assigned January 23, 2004 as the effective date for the 10 percent rating for the right knee disability.  A March 2014 rating decision granted a temporary total disability rating for the Veteran's right knee disability effective from January 21, 2011 through February 28, 2011, with a 10 percent rating effective again on March 1, 2011.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  

The Veteran complained on VA evaluation of the knees in August 2004 of pain, weakness, and stiffness, mainly on the left.  The Veteran said that he did not have a problem except for overuse.  Range of motion of the knees was from 0 to 140 degrees without pain.  There was no locking or instability.  There was decreased knee and ankle jerks on the left.  There was no loss of muscle function.  X-rays of the knees were unremarkable.  

An October 2006 medical report from OAA Orthopaedic Specialists reveals that the Veteran complained of tenderness in the lateral and medial joint lines, especially in the posterior horn región.  There was mild tenderness in the left knee but no instability.  Range of motion was from 0 to 130 degrees.  The impression was bilateral knee pain.

A VA evaluation of the knees, including review of the record, was conducted on November 6, 2006.  The Veteran complained of giving way, instability, pain, stiffness, and weakness.  He did not have episodes of dislocation, subluxation, locking, or effusion.  He complained of weekly flare-ups.  It was reported that the Veteran was able to stand for 15-30 minutes and able to walk more than 1/4 mile but less than a mile.  Bilateral range of motion was from 0 to 140 degrees with pain on extensión from 0 to 19 degrees.  Physical examination did not show any evidence of instability.  There was no additional limitation of motion after repetitive testing.  
X-rays of the knees were unremarkable.  It was reported that an October 2004 MRI of the knees was unremarkable.  The diagnoses were status post meniscal tear, tendonitis, on the right; and tendonitis on the left.  It was noted that the Veteran's knee disabilities caused decreased mobility, problems with lifting and carrying, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

The Veteran testified at his December 2007 travel board hearing that he was taking pain medication for his knees, that he had pain and instability of the knees, that he had been issued orthopedic braces for his knees, that he could not do extensive heavy lifting, and that he had difficulty going up and down stairs.

The Veteran complained on VA evaluation in August 2010 that his knees had gotten worse since the last VA evaluation.  It was noted that the examiner had reviewed the record.  The Veteran complained of knee instability, pain, weakness, and decreased speed of joint motion.  He said that he had sharp, piercing pain on both sides of the knee cap.  He noted moderate flare-ups every 2-3 weeks for 1-2 days at a time.  He was able to walk more than 1/4 mile but less than a mile.  He used orthotic inserts and a brace.  On physical examination, his gait was noted to be normal.  There was no instability or crepitation.  Bilateral range of motion was from 0 to 120 degrees with objective evidence of pain on motion.  There was no additional functional impairment after repetitive testing.  There were no episodes of locking or effusion and no episodes of dislocation or subluxation.  X-rays of the knees revealed a possible stress fracture of the right proximal tibia and a normal left knee.  A bone scan of the lower extremities was normal.  The disabilities had a significant effect on the Veteran's occupation, causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

To warrant a separate compensable rating prior to March 24, 2014 for instability under Diagnostic Code 5257, there would need to be evidence of at least slight recurrent subluxation or lateral instability of the knee.  Although the Veteran complained of instability of the knees on VA evaluations in November 2006 and August 2010, as well as at his December 2007 travel board hearing, it was specifically noted on VA evaluations in November 2006 and August 2010 that there was no clinical evidence of instability.  Although the Veteran is competent to report his knee symptoms, the Board finds that the Veteran's contentions of instability of the knees are contradicted by the VA medical evidence and are, therefore, not credible.  Consequently, a separate initial compensable rating for either knee disability based on instability under Diagnostic Code 5257 is not warranted.

With respect to whether there is evidence of dislocation of semi-lunar cartilage of the right knee prior to March 24, 2014, with frequent episodes of "locking," pain, and effusion into the joint, which warrants a rating of 20 percent under Diagnostic Code 5258, it was reported on VA evaluation of the right knee in November 2006 that there were no episodes of locking or effusion.  Similarly, when examined in August 2010, there were no episodes of locking or effusion of this knee.  Consequently, a separate initial evaluation of 20 percent under Diagnostic Code 5258 is not warranted.


ORDER

Entitlement to a separate initial compensable evaluation for right knee disability prior to March 24, 2014 due to instability is denied.

Entitlement to a separate initial compensable evaluation for left knee disability prior to March 24, 2014 due to instability is denied.

Entitlement to a separate initial evaluation of 20 percent for dislocation of semi-lunar cartilage of the right knee prior to March 24, 2014 is denied.






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


